FILED
                               NOT FOR PUBLICATION                           APR 01 2010

                                                                         MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 AMERICAN LEGAL FUNDING, L.L.C.,                   No. 09-15990

                 Petitioner - Appellee,            D.C. No. 2:08-cv-00990-ECV

   v.
                                                   MEMORANDUM *
 RAYFORD L. ETHERTON, JR.,

                 Respondent - Appellant.



                       Appeal from the United States District Court
                                for the District of Arizona
                      Edward C. Voss, Magistrate Judge, Presiding **

                               Submitted March 16, 2010 ***


Before:          SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Rayford L. Etherton, Jr., appeals pro se from the district court’s judgment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Pursuant to 28 U.S.C. § 636(c)(1), the parties consented to proceed
before a magistrate judge.
           ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
confirming an arbitration award in favor of American Legal Funding, L.L.C. under

the Federal Arbitration Act. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Employers Ins. of Wausau v. Nat’l Union Fire Ins. Co. of

Pittsburgh, 933 F.2d 1481, 1485 (9th Cir. 1991), and we affirm.

        The district court properly confirmed the arbitration award because Etherton

did not demonstrate any ground for vacating, modifying, or correcting the award.

See 9 U.S.C. § 9; Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582, 584

(2008) (explaining that a court must confirm an arbitration award unless the award

is vacated, modified, or corrected under the exclusive grounds listed in 9 U.S.C.

§§ 10 and 11).

        Etherton’s remaining contentions are unpersuasive.

        Appellee’s motion to strike portions of Etherton’s opening brief is denied as

moot.

        Appellee’s request for leave to file a request for fees on appeal is

unnecessary because leave is not required. See 9th Cir. R. 39-1.6.

        AFFIRMED.




EN/Research                                 2                                  09-15990